Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENT, AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 1-4 are cancelled.  Claims 5-20 are pending.  Claims 7-10 and 17-20 were withdrawn. Claims 5, 6, and 11-16 were under examination.  
Priority
This application claims priority from US provisional application 62/662,883 filed on 4/26/2018.  

Election/Restriction Withdrawn
Claims 5, 6, and 11-16 are allowable. The restriction requirement over Group III, claims 7-10 and 17-20, as set forth in the Office action mailed on 06/17/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group III is withdrawn for rejoinder of claims 7-10 and 17-20. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Note
Applicant's amendments and arguments filed on 11/22/2021 have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  No new matter has been added in applicant’s amendments.  Examiner’s amendments were required below.    
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Liang Zeng Yan on 12/1/2021.  

Claim 13 reads:
A pharmaceutical composition consisting of colistin, or a pharmaceutically acceptable salt thereof, meropenem, or a pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable excipients, wherein:


Claim 17 reads:
A method for treating a patient with a bacterial infection comprising the step of administering a therapeutically effective amount of a pharmaceutical composition consisting of colistin, or a pharmaceutically acceptable salt thereof, meropenem, or a pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable excipients, wherein:
colistin, or a pharmaceutically acceptable salt thereof, and meropenem, or a pharmaceutically acceptable salt thereof are first dissolved in an aqueous medium to prepare a solution together with one or more pharmaceutically acceptable excipients, which is followed by spray-drying said solution to afford a dry powder of said pharmaceutical composition, wherein said colistin, or a pharmaceutically acceptable salt thereof, is enriched on the surface of the dry powder, whereby the dry powder of said pharmaceutical composition has a bactericidal efficacy with at least 4 log10 reduction of Gram-negative bacteria in 24 hours.  

Reasons for Allowance
The instant claims are allowable because the closest prior art does not provide for a pharmaceutical composition in dry powder form that consists of colistin, or a pharmaceutically acceptable salt thereof, meropenem, or a pharmaceutically acceptable salt thereof, and optionally one or more pharmaceutically acceptable excipients with the colistin, or pharmaceutically acceptable salt thereof, on the surface of the dry powder (particles) that allows for the bactericidal efficacy as stated in the claim.  Heng’s exemplified powder compositions use more antibiotics than are allowed by the instant claims and it is not provided that colistin and meropenem are necessarily used alone together (with or without excipients) will provide efficacy as applicant observed, which is indicated in the instant claims.  Further, the compositions of Heng that do have colistin and meropenem along with another antibiotic do not have such bactericidal activity, so it would not be expected that taking an antibiotic away from formulations of Heng would lead to better efficacy.  Additionally, there may have been combination therapies with colistin and meropenem prior to the instant invention, but the combination therapies did not provide or motivate for colistin and meropenem being processed in a way that colistin would be enriched on the surface of the powder (particles) made. Therefore, the instantly claimed pharmaceutical compositions and methods of treatments with those compositions are allowable over the prior art.   

Conclusion
Claims 5-20 are allowed with examiner’s amendment set forth above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613